Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Michael Shenker on January 31, 2022.
Please amend claims as follows:

1.	(Currently Amended)	A method for sensor fault detection and identification for a vehicle, the method comprising:
obtaining data from sensor measurements performed by sensors located on the vehicle, wherein the data comprises m number types of data, and m is an integer greater than two; 
performing, by at least one processor, majority voting on the data for each of the types of data to generate a corresponding single voted value for each of the types of data;
generating, by the at least one processor, for each of the types of data, m number of corresponding estimated values of the respective different m types of data by using n number of the voted values, wherein n is equal to m minus one, and wherein for each of the types of data, the corresponding voted value is not used to generate the corresponding estimated values; 
generating, by the at least one processor, residuals by comparing the estimated values to the voted values; and
analyzing, by the at least one processor, a pattern of the residuals to determine which, if any, of the types of the data is erroneous to detect and identify a fault experienced by at least one of the sensors on the vehicle, wherein the determining comprises:
generating, by the at least one processor, [[an]] a visual and/or audio alert signal if any of the types of data is determined to be erroneous; and
generating a synthetic data signal indicating to use synthetic data instead of erroneous sensed data.

2.	(Previously Presented)	The method of claim 1, wherein:
the residuals comprise a separate residual associated with each estimated value; and
the alert signal is generated based on determining, for at least one of the types of data, that the corresponding estimated values are associated with the residuals not exceeding, or less than, first thresholds, and the remaining estimated values are associated with the residuals exceeding, or greater than or equal to, second thresholds.

3.	(Original)	The method of claim 1, wherein the sensors comprise at least two of a pitot tube, a pitot-static tube, a static port, a static tube, an angle of attack (AOA) resolver, or an accelerometer.  

4.	(Original)	The method of claim 1, wherein the types of data comprise at least three of total pressure, static pressure, angle of attack (AOA), or acceleration. 

5.	(Original)	The method of claim 1, wherein the vehicle is one of an airborne vehicle, a terrestrial vehicle, or a marine vehicle. 

6.	(Original)	The method of claim 5, wherein the airborne vehicle is one of an airplane, an unmanned aerial vehicle (UAV), or a helicopter. 

7.	(Original)	The method of claim 1, wherein the method further comprises removing, by the at least one processor, known corruption effects from at least some of the data. 

8.	(Original)	The method of claim 7, wherein the known corruption effects are removed by the at least one processor by utilizing at least one of dynamic pressure, Mach number, angle of attack (AOA), flap position, gear position, excess thrust, or ground effect terms. 

9.	(Original)	The method of claim 1, wherein the at least one processor generates the estimated values by utilizing at least one statistical filter. 

10.	(Original)	The method of claim 9, wherein the at least one statistical filter is an extended Kalman filter (EKF). 

11.	(Previously Presented)	The method of claim 1, wherein:
the residuals comprise a separate residual associated with each estimated value; and
the alert signal is generated based on determining, for at least one of the types of data, that:
for the estimated values corresponding to the types of data other than the at least one of the types of data, the estimated values of the at least one of the types of data are associated with the residuals which exceed, or are greater than or equal to, first thresholds; and
for the estimated values corresponding to the at least one of the types of data, the estimated values of the types of data other than the at least one of the types of data are associated with the residuals which do not exceed, or are less than, second thresholds.

12.	(Canceled)

13.	(Canceled)

14.	(Currently Amended)	A system for sensor fault detection and identification for a vehicle, the system comprising:
sensors, located on the vehicle and configured to perform measurements, wherein the system is configured to obtain data from the measurements,
wherein the data comprises m number types of data, and wherein m is an integer greater than two; and
at least one processor configured to:
perform majority voting on the data for each of the types of data to generate a corresponding single voted value for each of the types of data; and
generate for each of the types of data, m number of corresponding estimated values of the respective different m types of data by using n number of the voted values, wherein n is equal to m minus one;
wherein for each of the types of data, the corresponding voted value is not used to generate the corresponding estimated values,
wherein the at least one processor is configured to generate residuals by comparing the estimated values to the voted values and to analyze a pattern of the residuals to determine which, if any, of the types of the data is erroneous to detect and identify a fault experienced by at least one of the sensors on the vehicle, [[and]]
wherein the at least on processor is further configured to generate [[an]] a visual and/or audio alert signal if any of the types of data is determined to be erroneous, and
wherein the at least one processor is further configured to generate a synthetic data signal indicating whether to use synthetic data instead of erroneous sensed data.

	
15.	(Original)	The system of claim 14, wherein the sensors comprise at least two of a pitot tube, a pitot-static tube, a static port, a static tube, an angle of attack (AOA) resolver, or an accelerometer.  

16.	(Original)	The system of claim 14, wherein the types of data comprise at least three of total pressure, static pressure, angle of attack (AOA), or acceleration. 

17.	(Previously Presented)	The system of claim 14, wherein the at least one processor is further configured to generate the estimated values by utilizing at least one statistical filter. 

18.	(Previously Presented)	The system of claim 14, wherein:
the residuals comprise a separate residual associated with each estimated value; and
the alert signal is configured to be generated based on determining, for at least one of the types of data, that:
for the estimated values corresponding to the types of data other than the at least one of the types of data, the estimated values of the at least one of the types of data are associated with the residuals which exceed, or are greater than or equal to, first thresholds; and
for the estimated values corresponding to the at least one of the types of data, the estimated values of the types of data other than the at least one of the types of data are associated with the residuals which do not exceed, or are less than, second thresholds.

19.	(Previously Presented)	The system of claim 14, wherein the system further comprises at least one of:
at least one indicator light to generate a visual alert based on information contained in the alert signal;
at least one display to display a visual display alert based on the information contained in the alert signal; or
at least one speaker to generate an audio alert based on the information contained in the alert signal. 

20.	(Canceled)

	

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 08/08/2012, assigned serial 16/230,938 and titled “Sensor Fault Detection and Identification Using Residual Failure Pattern Recognition".
The following is an examiner's statement of reasons for allowance: 

Goupil  (US 20180340795) discloses identifying failure of sensors in an aircraft using estimation modules corresponding to initially to be consolidated measurements as they are derived from the output of a vote module based on a majority based vote. Furthermore, Goupil discloses different types of redundant sensors i.e. C1, C2..CN. Arnauld teaches information that corresponds to the minus one of the different types of data. However, none of the cited documents discloses the feature off “generating, by the at least one processor, for each of the types of data, m number of corresponding estimated values of the respective different m types of data by using n number of the voted values, wherein n is equal to m minus one, and wherein for each of the types of data, the corresponding voted value is not a visual and/or audio alert signal if any of the types of data is determined to be erroneous; and
generating a synthetic data signal indicating to use synthetic data instead of erroneous sensed data.” of the invention as set forth in claims 1-11, 14-19.
	Meanwhile, as a result of these features, the invention as set forth in claims 1-11, 14-19 produces the advantageous effect of "preventing the airplane from deviating from its optimal flight path by being able to detect and identify sensor fault i.e. airspeed, angle of attack, acceleration, etc. on aircraft with a certain time window."

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-11, 14-19 are allowed.
Claims 11, 12 and 19 are canceled.



Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667